DETAILED ACTION

Previous Rejections
Applicants' arguments, filed 12 November 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cottard et al. (US Patent Application Publication 2004/0133994) and as evidenced by CAS registration listings for “Lauryl alcohol” and “Myristyl alcohol”.
Cottard et al. discloses compositions for oxidation dyeing of hair, the compositions comprising at least one oxidative dye, at least one C10-14 fatty alcohol, and a cationic poly(vinyllactam) (abstract).  The working example is a 1:1.5 mixture of the oxidizing composition and dyeing composition, and has ingredients that read upon the instantly recited composition.  Present in the mixed composition is 0.57 wt% oleic acid diethanolamine, which reads upon instantly recited element (a).  Also present is 3.0 wt% of oxyethyleneated lauryl alcohol (12 EO), which reads upon instantly recited element (b).  The homopolymer of dimethyl diallyl ammonium 
Cottard et al. also disclosed the inclusion of at least one C10-C14 fatty alcohols (claim 1) in from 5 to 20 wt% (claim 26). Three of the five alcohols in this range (C12-C14) are solid at room temperature (as shown by the CAS registration listings) and thus read upon instantly recited element (d). While this range does not read upon the range instantly recited (at least 10 wt%), the ranges do overlap. And in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  See MPEP 2144.05.
Instant claims 2-3 and 19 further limit the non-associative polymer (element (c)), and the copolymer of acrylic acid and dimethyl diallyl ammonium chloride is taught as an alternative polymer to use in the compositions of Cottard et al. (paragraph [195]).
Instant claims 4-6 and 20 further limit the neutralized fatty acid (element (a)), and the oleic acid diethanolamine in the example cited above reads upon these limitations.
Instant claims 7-9 further limit the non-ionic surfactant (element (b)), and the oxyethyleneated lauryl alcohol (12 EO) in the example cited above reads upon these limitations.
Instant claims 11 and 12 further limit the fatty substance (element (d))., and C10-14 alcohol cited above reads upon the limitation recited by instant claim 11, and the range recited by instant claim 12 is overlapped by the range taught by Cottard et al.
Instant claim 13 recites a further limitation to the alkaline agent (element (f)), and cited ingredients read upon this limitation.

Instant claims 15 and 16 recite the further inclusion of a nonionic associative polymer.  And Cottard et al. suggests the inclusion of nonionic associative polymers (paragraph [261]).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cottard et al. (US Patent Application Publication 2004/0133994) and as evidenced by CAS registration listings for “Lauryl alcohol” and “Myristyl alcohol” as applied to claim 1 above, and further in view of LaPetina et al. (US Patent 5,154,847).
	Cottard et al. teaches almost all of the limitations recited by instant claims 20 and 21, except for the inclusion of a monoethanolamine salt of stearic acid.  Cottard et al. does teach the inclusion of salts of stearic acid as a surfactant (paragraph [243]), but not the specific salt instantly recited.  Salts for the surfactants do include numerous options, such as amino alcohols (paragraph [242]), but not the specific one of monoethanol amine
	LaPetina et al. discloses hair care cosmetics (abstract), and the inclusion of anionic surfactants in such compositions (column 6, line 64 – column 7, line 12).  Suitable salt counterions taught include monoethanol amine (id.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used the monoethanol amine salt for the salt taught by Cottard et al.  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.

Response to Arguments
	The Applicant argues that the rejection over Cottard et al. is not proper. The Applicant presents arguments regarding the fatty substance (d). The Applicant states that the alcohols taught by Cottard et al. are not limited to those which read upon the instantly recited fatty substance, and none of the fatty alcohols disclosed by Cottard et al. in the discussion present in the specification are in the specific formulations disclosed by Cottard et al. The only fatty alcohol in those formulations is cetylstearyl alcohol, which does not read upon the instantly recited fatty substance (d).
	The Applicant also discusses the concurrently submitted declaration, which demonstrates that compositions of the present invention with more than 10 wt% of the fatty substance have reduced unpleasant odors as compared to those with less than 10wt% of the fatty substance. And the odor and scalp discomfort are caused by the release of ammonia. There is nothing in Cottard et al. to suggest this advantage.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. With respect to the fatty substance (d) recited by independent instant claim 1, this feature is considered taught by Cottard et al. as explained in the rejection rationale above. As stated, Cottard et al. discloses the inclusion of at least one C10-C14 fatty alcohols (claim 1) in from 5 to 20 wt% (claim 26). Three of the alcohols in this range (C12-C14) are solid at room temperature (as shown by the CAS registration listings) and thus read upon instantly recited element (d). While they are not used in the specific embodiments disclosed, that does not render the rejection improper, as the full disclosure of the reference can be relied upon for the rejection.
The Examiner also acknowledges the evidence presented with respect to the unexpected results. The evidence shows that, in the formulation tested, that the (undesired) ammonia smell 
However, once unexpectedness has been established, the probative value of the evidence as compared to the invention as claimed must be determined, i.e., claims must be “commensurate in scope” with the showing.  See MPEP 716.02(d).  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range or whether or not there is adequate basis for reasonably concluding that the number and variety of species included by the claims would behave in the same manner as those tested.
For example, the evidence shows the identity and amounts of the specific mixture of fatty substances has an impact on the change in the aroma of the ammonia, and the claims do not limit the fatty substances in such a manner. Further, the ammonia is present in the formulations presented as the salt ammonium hydroxide. The claimed invention, however, does not require ammonia (or an ammonia-releasing substance) to be present. The closets the claimed invention gets is the requirement for an alkaline agent, but this is an alkanolamine in the only specific limitation recited (claim 12). And a formulation without ammonia would not be expected to have any unexpected improvement on releasing ammonia.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/Primary Examiner, Art Unit 1612